Eedicott J.
We are of opinion that the defendant is liable according to the terms of his acceptance, and, it appearing that the 'house has been finished, the plaintiff is entitled to recover. The bill of exceptions states that it was not finished by Willis, the drawer of the order, and was sold by the defendant in an unfinished state to Litchfield, who completed it. But the order contains no condition that it shall be finished by Willis. It is general in its terms, and is payable absolutely when the house is finished; and it is immaterial who completed it. If the defendant wished to limit his liability, he should have done so when he accepted the order. Cook v. Wolfendale, 105 Mass. 401. Russell v. Barry, 115 Mass. 300. See also Somers v. Thayer, 115 Mass. 163.
When this case was before the court in 121 Mass. 584, the question was whether the house had been finished; that being a question of fact, the contract between Willis and the defendant was held to be admissible for the purpose of ascertaining whether the time had arrived when the order was payable. The time when the liability of the defendant accrued being dependent upon the happening of an event, that contract was clearly competent, as bearing on the question whether the time had arrived when the defendant became liable; but it is not competent to limit the extent, or change the character of the liability created in express terms by the order and acceptance.

Exceptions overruled.